Citation Nr: 0910853	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  06-05 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
lumbar disc disease prior to June 12, 2002.  

2.  Entitlement to a rating in excess of 20 percent for 
lumbar disc disease from June 12, 2002.  

3.  Entitlement to a rating in excess of 30 percent for 
cluster headaches.

4.  Entitlement to a rating in excess of 10 percent for right 
knee meniscus tear with surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to July 
1991.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision in which 
the RO continued a 30 percent rating for cluster headaches.  
In that decision, the RO also increased the disability 
ratings for the Veteran's lumbar disc disease (lumbar 
disability) and right knee meniscus tear with surgery (right 
knee disability), effective June 12, 2002 and May 22, 2003, 
respectively.  As the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
these claims remain in controversy since less than the 
maximum benefit available was awarded.  See AB v. Brown, 6 
Vet. App. 35 (1993). 

The Board notes that, in an August 2005 rating decision, the 
RO proposed to reduce the Veteran's rating for the lumbar 
disability from 20 percent to 10 percent.  In January 2006, 
however, the rating for the lumbar disability remained 
unchanged at 20 percent.  

The issues on appeal have been recharacterized as they appear 
on the cover page of the instant decision.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Prior to June 12, 2002, the Veteran's lumbar disability 
was productive of moderate recurring attacks of IVDS; 
however, there was no evidence severe recurring attacks with 
intermittent relief, severe limitation of motion of the 
lumbar spine, or severe lumbosacral strain.  

3.  Between June 12, 2002 and September 22, 2002, the 
Veteran's lumbar disability was not manifested by severe 
recurring attacks of IVDS with intermittent relief, severe 
limitation of motion of the lumbar spine, or severe 
lumbosacral strain.  

4.  From September 23, 2002, to September 26, 2003, the 
Veteran's lumbar disability was not manifested by severe 
limitation of motion of the lumbar spine or severe 
lumbosacral strain; there is no evidence of incapacitating 
episodes of IVDS or of any separately compensable 
neurological manifestations.  

5.  From September 26, 2003, the Veteran's lumbar disability 
has not been manifested by forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable or 
unfavorable ankylosis of thoracolumbar or entire spine, or of 
any separately compensable neurological manifestations or 
incapacitating episodes of IVDS.  

6.  The Veteran's cluster headaches have not been manifested 
by very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability. 
 
7.  The Veteran's right knee disability has not been 
productive of compensable limitation of either flexion or 
extension of the right leg.  There has also been no objective 
evidence of: arthritis; ankylosis of the knee; moderate 
recurrent subluxation or lateral instability; dislocated, 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joints; or malunion of the tibia 
and fibula with moderate knee disability.




CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating prior to June 12, 
2002, for lumbar disc disease have been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-
4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes, 5292, 
5293, 5295 (as in effect prior to September 23, 2003).  

2.  From June 12, 2002, the criteria for a rating in excess 
of 20 percent for lumbar disc disease have not been met.  
38 U.S.C.A. § 1155 (West 2002); 4.71a, Diagnostic Codes 5292, 
5295 (as in effect prior to September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect prior to 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(as in effect prior to September 26, 2003); 38 C.F.R. 
§§ 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71, 4.71, 4.71a, 
Diagnostic Codes 5235-5243 (2008).  

3.  The criteria for a rating in excess of 30 percent for 
cluster headaches have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.124a, 
Diagnostic Code 8100 (2008).

4.  The criteria for a rating in excess of 10 percent for 
right knee meniscus tear with surgery have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
4.1-4.10, 4.124a, Diagnostic Codes 5256-5262 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. 
§ 3.159(b). 

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Collectively, in correspondence sent the Veteran in September 
2003, February 2006, and July 2006, VA complied with 
notification responsibilities pertaining to the Veteran's 
increased rating claims, to include Dingess/Hartman.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information and evidence to assist the Veteran in 
substantiating his claims, and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  The Veteran was further notified that in order 
to support the claims for increased ratings, it was necessary 
to submit evidence showing that the disabilities had worsened 
in severity. 

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   The March 2004 and January 
2006 rating decisions included a discussion of the rating 
criteria utilized in the present case, and this criteria was 
set forth in further detail in the August 2005 and February 
2006 statements of the case (SOCs).  The Veteran has been 
made well aware of the requirements for increased evaluations 
pursuant to the applicable diagnostic criteria.  Statements 
of the Veteran indicate his awareness, and knowledge, of the 
evidence necessary to substantiate the claims for increased 
ratings and no further analysis in that regard is necessary.  
In addition, his claims were readjudicated in a September 
2007 supplemental SOC (SSOC).

VA also has made reasonable efforts to obtain relevant 
records adequately identified by the Veteran.  The claims 
file includes the Veteran's service treatment records, post-
service VA and private treatment records, reports of VA 
examination, and statements made by the Veteran and his 
representative, on his behalf.  

The Veteran's representative has challenged the adequacy of 
the July 2005 VA examination based on the length of time that 
has passed since it was conducted without the benefit of a 
claims file present.  The Board considered remanding the 
claims on appeal to afford the Veteran a new VA examination; 
however, the Board finds that the mere fact that the Veteran 
has not had an examination in a few years does not 
necessarily render the examinations inadequate for purposes 
of rating the Veteran's service-connected disabilities, 
particularly in a situation where the disabilities have 
stabilized for quite some time.  In situations where the 
Veteran can articulate or show some specific reasons why the 
last examination report no longer provides an accurate 
assessment as to the current severity of a condition, a new 
examination is certainly warranted.  That is not the case 
here. 

In the instant case, the Veteran has not set forth specific 
evidence of an increase in the service-connected disabilities 
nor does the objective medical evidence show that his 
conditions have worsened in severity since the last VA 
examination so as to warrant a new examination.  With regard 
to the argument pertaining to the absence of the claims file, 
the July 2005 VA examiner took a complete history of the 
Veteran and recorded the current objective findings.  The 
Veteran's VA outpatient treatment records prior and 
subsequent to the examination are of record, giving the Board 
a complete overview of the disabilities on appeal.  As such, 
the Board finds that the last VA examination of record dated 
in July 2005 is adequate for rating purposes.  Finally, there 
is enough evidence in the claims file dated into 2007 to 
render a decision on the merits of the Veteran's increased 
rating claims.

The VCAA provisions have been considered and complied with.  
The Veteran was notified and aware of the evidence needed to 
substantiate these claims.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  There is no indication that there is any 
prejudice to the Veteran by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Thus, any such 
error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Criteria for Evaluating Disabilities

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Disabilities 
must be reviewed in relation to their history.  38 C.F.R. 
§ 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath, 
1 Vet. App. at 594.  In general, the degree of impairment 
resulting from a disability is a factual determination and 
generally the Board's primary focus in such cases is upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods. 

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R.§§ 4.10, 
4.40, 4.45.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

A. Criteria for Rating Spinal Disabilities Prior to September 
23, 2002

Diagnostic Code 5285 provided disability ratings for 
residuals of a fracture of the vertebra as follows: a 60 
percent without cord involvement, abnormal mobility requiring 
a neck brace (jury mast); and a 100 percent with cor 
involvement, bedridden, or requiring long leg braces.  In 
other cases, the rating specialist was direct to rate in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.  

Diagnostic Code 5292 provided disability ratings for 
limitation of motion of the lumbar spine as follows: a 10 
percent for slight limitation; a 20 percent for moderate 
limitation; and the maximum, and a maximum 40 percent for 
severe limitation.  

Diagnostic Code 5293, pertaining to IVDS, provided a 
noncompensable rating when postoperative and cured; and a 10 
percent rating when mild, a 20 percent rating for moderate 
disability, with recurring attacks.  A 40 percent rating was 
provided for severe disability manifested by reoccurring 
attacks with intermittent relief.  A maximum 60 percent 
rating was provided for IVDS productive of pronounced 
disability, "with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief."  

Diagnostic Code 5295 provided disability ratings for 
lumbosacral strain as follows: a 10 percent for lumbosacral 
strain with pain on motion; a 20 percent for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position; and a 
maximum 40 percent disabling for severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldwaithe's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a. 

B.  Revised Rating Criteria for Intervertebral Disc Syndrome
(effective September 23, 2002)

Under the revisions to Diagnostic Code 5293, intervertebral 
disc syndrome (preoperatively or postoperatively) is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate at a maximum 
60 percent; with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, rate at 40 percent; with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
rate at 20 percent; with incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months, rate at 10 percent.  

Note (1): For purposes of evaluations under Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician and treatment by a physician.  "Chronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from IVDS that 
are present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If IVDS is present in more than one spinal segment, 
provided that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.  See Amendment to Part 4, Schedule for Rating 
Disabilities, Effective September 23, 2002, 67 Fed. Reg. 
54,345-54,349 (Aug. 22, 2002).  

C.  Revised Rating Criteria for Diseases and Injuries of the 
Spine
(effective September 26, 2003)

The September 26, 2003, revisions to the VA rating schedule 
establish a General Rating Formula for Diseases and Injuries 
of the Spine:  

For Diagnostic Codes 5235 to 5243, unless Diagnostic Code 
5243 is evaluated under the Formula for Rating IVDS Based on 
Incapacitating Episodes): With or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease:  

        100% 	Unfavorable ankylosis of the entire spine;

        50% 	Unfavorable ankylosis of the entire thoracolumbar 
spine;

40% 	Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar Spine;

20% 	Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis; and

10% 	Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 
50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2003).  
III.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



A.  Lumbar Disability

Historically, service connection was awarded for degenerative 
disc disease (DDD) of the lumbosacral spine status-post 
hemilaminectomy and medical facetectomy in a December 1991 
rating decision.  A 30 percent rating was assigned under 
Diagnostic Code 5293 for IVDS, effective from July 1991.  The 
Veteran filed a request for a higher rating in May 2003.  In 
initiating the instant appeal for an increased rating, the 
Veteran disagreed with the March 2004 rating decision, which 
increased the rating of lumbar disc disease to 20 percent 
disabling, effective June 12, 2002.  Prior to this date, the 
Veteran's lumbar disc disease was rated as 10 percent 
disabling.  

As noted above, during the pendency of this appeal, the 
rating criteria for evaluating IVDS were amended, effective 
from September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 
(Aug. 22, 2002).  The rating criteria for evaluating 
disabilities of the spine also were amended, effective from 
September 26, 2003.  See 68 Fed. Reg. 51,454-51,458.  (Aug. 
27, 2003).  VA's General Counsel has held that where a law or 
regulation changes during the pendency of an appeal, the 
Board should first determine which version of the law or 
regulation is more favorable to the Veteran.  If the 
application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g).  Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation.  
VAOPGCPREC 3-2000.  

The Veteran was provided notice of the regulation changes and 
his claim was considered by the RO under both the old and 
revised rating criteria.  Thus, the Board's decision to 
proceed in adjudicating this claim does not, therefore, 
prejudice the Veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Veteran contends that an increased rating is warranted 
due to increased back pain requiring medication and the use 
of a back brace to alleviate pain.  

The evidence in this case includes private medical records 
from Healthcare Foundation and Dr. C. L. H.  These records 
show the Veteran underwent a discectomy in February 1996 for 
a L5-S1 lumbar disc herniation.  The Veteran complained of 
low back pain between 1998 and 2000 and was sporadically 
given epidural injections to alleviate such.  The Veteran was 
prescribed a back corset in December 2001.  Pain was said to 
radiate into the right foot in October 2002.  A December 2002 
magnetic resonance imaging (MRI) report showed no herniated 
nucleus pulposus between L3 and L5 but showed disc 
degeneration at L5-S1.  There was some irregular aspect of 
the annulus fibrosis of the intermediate disc at L5-S1, but 
there was no sign of relapse present.

Upon VA examination in September 2003, the Veteran complained 
of radiating back pain into the buttock on the right side.  
The Veteran denied impairment with respect to the bowel, 
bladder, or sexual function.  He wore a back brace.  When the 
Veteran was asked to demonstrate range of motion of the back, 
he leaned to the left rather than forward flex in a neutral 
position.  Low back range of motion was as follows: forward 
flexion to 80 degrees; extension to 30 degrees; lateral 
bending on the right to 20 degrees and on the left to 15 
degrees; and rotation to 30 degrees.  Sensation was reported 
to be decreased in the right foot at the L4 lateral ankle and 
L5 first webspace.  Reflex exam was symmetrically preserved. 
There was pain to palpation of the right sacroiliac (SI) 
joint.  Neurological examination showed the discs to be flat 
and vessels normal.  Cranial nerves were nonfocal.  Strength 
was symmetrical.  X-rays showed DDD at L5-S1.  The SI joints 
were unremarkable.  

An August 2002 MRI showing disc desiccation with narrowing of 
the disc space at L5-S1 was noted by the examiner.  This MRI 
also showed minimal or mild anterolisthesis of L5 on S1 due 
to degenerative facet disease.  There was moderate 
degenerative facet disease in the lower lumbar spine.  There 
was no large focal disc herniation seen.  The examiner 
concluded the Veteran had DDD of the lumbar spine with 
radiculopathy, co-jointed nerve root, status post 
hemilaminectomy and medial facetectomy, scar tissue 
surrounding the S1 nerve root, anterolisthesis of L5 on S1, 
and chronic pain and narcotic use.  There was also SI joint 
pain. 

VA outpatient treatment records dated in September 2003 
contain complaints of pain and tenderness in the SI joints.  
In November 2003, the Veteran received an injection in the 
right SI joint.  

An April 2004 MRI revealed degenerative changes at the L5-S1 
intervertebral disk with associated facet hypertrophy.  There 
was no evidence of spinal stenosis.

Upon VA examination in July 2005, the Veteran complained of 
constant back pain.  He denied flare-ups.  He denied 
constitutional symptoms.  He did not have any bowel 
complaints.  The Veteran used a corset for back support.  He 
denied trouble with daily activities.  The examiner noted the 
Veteran took morphine daily.  Range of motion was as follows: 
forward flexion to 90 degrees (pain started at 30 degrees); 
extension to 30 degrees (pain started at 15 degrees); lateral 
bending on the right to 30 degrees and on the left to 30 
degrees (pain started at 15 degrees); and bilateral rotation 
to 30 degrees (pain started at 15 degrees).  

The examiner concluded the Veteran had a moderate degree of 
limitation in his joint function secondary to pain.  There 
was no fatigue, weakness, or lack of endurance during use or 
flare-ups.  There was no major neurological manifestation 
from the Veteran's back disability.  The examiner noted that 
the Veteran had good strength in this lower extremities, as 
well as sensation.  The examiner found that intermittent 
numbness of the right leg was not consistent with the lumbar 
intervertebral disk problem because it did not usually 
present in the whole leg being numb as the Veteran indicated. 

VA outpatient treatment records dated in 2006 and 2007 
contain some complaints of back pain.  The Veteran continued 
to take morphine twice daily for pain.

As noted above, the RO assigned the 20 percent rating 
effective from June 12, 2002.  After a review of the evidence 
of record, the Board finds that there was no clear 
demarcation in the claims file as to when the Veteran's 
lumbar disc disease became severely disabling as opposed to 
moderate disabling.  For these reasons, the Board finds that 
the criteria for a disability rating of 20 percent have been 
met prior to June 12, 2002.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).  However, at no time prior to June 12, 
2002, or prior to September 23, 2002, for that matter when 
the rating criteria for IVDS changed, was the Veteran's 
lumbar disc disease considered severely disabling as there 
was no evidence of reoccurring attacks of IVDS with 
intermittent relief.  For example, the evidence shows that 
the Veteran simply complained low back pain between 1998 and 
2000, which the Board does not dispute.  He was only 
sporadically given epidural injections to alleviate pain.  
There was no objective evidence of limited range of motion, 
as testing results, if any, were not provided.  

Prior to June 12, 2002, and between June 12, 2002 and 
September 23, 2002, there was also no evidence of severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldwaithe's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion to warrant a maximum 40 
percent rating under Diagnostic Code 5295.  38 C.F.R. § 4.71a 
(2002). 

As noted at the outset, on September 23, 2002, the rating 
criteria for IVDS changed.  Under the revisions to Diagnostic 
Code 5293, IVDS was rated 20 percent disabling for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
In order to warrant a 40 percent rating, IVDS must have been 
productive of incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  Such is not the case in the instant matter.  
There is scant evidence between September 23, 2002 and 
September 26, 2003, when the rating criteria was again 
revised to add a General Formula for rating disabilities of 
the spine (note: the IVDS rating criteria remained the same).

An August 2002 MRI showed disc desiccation with narrowing of 
the disc space at L5-S1; however, there was minimal or the 
mildest degree of anterolisthesis of L5 on S1 due to 
degenerative facet disease.  There was moderate degenerative 
facet disease in the lower lumbar spine, but no large focal 
disc herniation seen.  There was no indication that IVDS 
required bed rest prescribed by a physician.  

Despite findings of radiculopathy on the September 2003 VA 
examination, reflexes and strength were symmetrical.  
Neurological examination showed the discs to be flat and 
vessels normal.  Cranial nerves were nonfocal.  Although 
range of motion testing revealed a loss of some forward 
flexion and bilateral bending, extension and rotation were 
full.  See 38 C.F.R. § 4.71a, Plate V.  

For these reasons, a rating in excess of 20 percent was not 
warranted between September 23, 2002 and September 26, 2003.  
38 C.F.R. § 4.71a (2003).  Further, a separate rating was not 
warranted for any chronic neurological disability.  See Note 
2 following 38 C.F.R. § 4.71a, Diagnostic Code 5293(2003).  

While the new criteria effective from September 26, 2003, is 
more favorable to the Veteran, a rating in excess of 20 
percent is not warranted from September 26, 2003,
as there has been no objective evidence of IVDS productive of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during a 12-month period 
or forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable or unfavorable ankylosis of the entire or 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5243 (2008).  

For example, there are only sporadic complaints of low back 
pain dated between 2003 and 2007.  An April 2004 MRI 
continued to show degenerative changes at L5-S1 
intervertebral disk with associated facet hypertrophy, but 
there was no evidence of spinal stenosis.  Upon VA 
examination in July 2005, the Veteran denied flare-ups of 
IVDS.  Range of motion was full.  While pain began early 
during range of motion, there was no fatigue, weakness, or 
lack of endurance during use or flare-ups.  For these ratings 
a rating in excess of 20 percent is not warranted under 
either the General Rating Formula for Diseases and Injuries 
of the Spine or IVDS based on incapacitating episodes.  
38 C.F.R. § 4.71a (2008).

The Board has also considered the findings of painful motion 
in determining whether a higher rating is warranted; however,  
there was no additional functional loss upon VA examination 
in 2003 or 2005.  It was specifically noted in 2005 that 
motion was not additionally limited by fatigue, weakness, or 
lack of endurance following repetitive use.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  

From September 26, 2003, the Board has also considered 
whether a separate disability rating would be appropriate for 
neurological findings appropriate to the site of the 
lumbosacral vertebra under the diagnostic codes pertinent to 
rating neurological disorders; however, there are no 
neurological disabilities associated with the lumbar disc 
disease.  Sensory, motor, and neurological examinations were 
normal upon VA examination in 2005.  Moreover, the reported 
intermittent numbness of the right leg was found not to be 
consistent with the lumbar intervertebral disk problem.  

In sum, a 20 percent rating is warranted prior to June 12, 
2002; however, an evaluation in excess of 20 percent for 
lumbar disc disease, to include "staged" ratings, is not 
warranted for any period of the appeal.  38 C.F.R. § 4.71a; 
see Hart, supra.   Should the Veteran's disability picture 
change in the future, he may be assigned a higher rating.  
See 38 C.F.R. § 4.1.  Finally, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

B.  Cluster Headaches

The Veteran contends that his service-connected cluster 
headaches warrant an increased rating due to such symptoms as 
migraine headaches requiring the use of barbiturates and 
oxygen to alleviate the symptoms.  The Veteran also indicated 
the headaches were productive of vomiting, photophobia, and 
phonophobia.

Historically, service connection was awarded for cluster 
headaches in a December 1991 rating decision.  A 30 percent 
rating was assigned effective from July 1991.  The Veteran 
filed a request for a higher rating in May 2003.  In 
initiating the instant appeal for an increased rating, the 
Veteran disagreed with the March 2004 rating decision, which 
continued the 30 percent rating.  

Under Diagnostic Code 8100, a 30 percent rating is assigned 
for migraines with characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  38 C.F.R. § 4.124a.  A maximum 50 percent is 
assigned for very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  Id.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the currently assigned 30 percent rating is 
appropriate and no higher rating is warranted at this time.  
38 C.F.R. § 4.7.

In this regard, private medical records from the Healthcare 
Foundation dated between 1998 and 2002 contain only one entry 
referable to headaches in July 2001.  Records from Dr. C. L. 
H. and VA outpatient treatment records dated between 2003 and 
2005 were negative for complaints of or treatment for 
headaches.  

The Veteran was afforded a VA examination in September 2003.  
He indicated he had one to two headaches per year.  At worst,  
duration of the headache was said to be two to five weeks.  
The Veteran indicated they occurred at night awakening him 
from sleep.  He reported photophobia and phonophobia.  He 
also indicated that he had watering of the right eye and 
running of the nose.  The Veteran took salsalate and Lortab.  
The vessels were normal on neurological examination.  Cranial 
nerves were nonfocal.  The Veteran was diagnosed with a 
history of vascular headaches.

VA outpatient treatment records dated between 2005 and 2007 
are negative for complaints of or treatment for headaches.  
The record shows the Veteran is unemployed; however, there is 
no indication that he has missed numerous days off of work 
due to his headaches.  

In sum, the objective medical evidence does not support a 
finding that cluster headaches by themselves were so 
completely prostrating as to produce severe economic 
inadaptability.  38 C.F.R. § 4.124a.  As the record stands, 
there is no objective evidence to support the Veteran's 
contentions that headaches last two to five weeks.  By his 
own admission, they frequently occur at night, which wouldn't 
interfere with employment if the Veteran were employed.  

While the last VA examination is dated in 2003, there is 
nothing in the record dated after this point to suggest that 
the Veteran's cluster headaches have worsened in severity, 
i.e., the last entry referable to headaches contained in both 
VA and private medical records is dated in 2001.  This raises 
some question as to the actual frequency of the migraine 
headaches.  However, the Board shall not disturb the rating 
currently in effect.  The evidence as previously discussed, 
approximates a finding consistent with no more than a 30 
percent disability rating for cluster headaches.  

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the Veteran's 
cluster headaches and its effects on his earning capacity and 
ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
An evaluation in excess of 30 percent for the cluster 
headaches, to include "staged" ratings, is not warranted 
for any period of the appeal.  38 C.F.R. § 4.71a; see Hart, 
supra.   Should the Veteran's disability picture change in 
the future, he may be assigned a higher rating.  See 
38 C.F.R. § 4.1.  At present, however, there is no basis for 
assignment of an evaluation other than that noted above.  

Finally, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; 
Gilbert, 1 Vet. App. at 55-57.   

C.  Right Knee Meniscus Tear

The Veteran contends that his service-connected right knee 
disability warrants an increased rating due to such symptoms 
as giving way and popping of the knee joint.  

Historically, service connection for post-operative, right 
knee medial meniscus tear was awarded in a December 1991 
rating decision.  A noncompensable rating was assigned 
effective July 1991.  The Veteran filed a request for a 
higher rating in May 2003.  In initiating the instant appeal 
for increased rating, the Veteran disagreed with the March 
2004 rating decision, which increased the rating for the 
right knee disability to 10 percent disabling, effective in 
May 2003.  

The Veteran's right knee has been assigned a 10 percent 
rating under Diagnostic Code  5259.  Under this code section, 
a 10 percent rating is the maximum available for removal of 
symptomatic semilunar cartilage.  38 C.F.R. § 4.71a.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the currently assigned 10 percent rating is 
appropriate and no higher rating is warranted at this time.  
38 C.F.R. § 4.7.

At the outset, the Board notes there are other pertinent 
diagnostic criteria for rating knee disabilities.  Here, 
however, the objective evidence of record does not contain 
findings of any of the following: ankylosis of the knee 
(rated under Diagnostic Code 5256); moderate recurrent 
subluxation or lateral instability (rated under Diagnostic 
Code 5257); dislocated, semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joints 
(rated under Diagnostic Code 5258); or malunion of the tibia 
and fibula with moderate knee disability (rated under 
Diagnostic Code 5263).  38 C.F.R. § 4.71a.  As such, ratings 
under Diagnostic Codes 5256-5258, and 5263, are not for 
application.

The Board has considered whether a higher rating, in excess 
of the 10 percent rating assigned, is warranted; however, as 
discussed below, the objective evidence of record does not 
show compensable limitation of either flexion or extension of 
the right leg.  A compensable rating is not warranted for 
loss of motion on flexion until flexion is limited to 45 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 
compensable rating is not warranted for loss of motion on 
extension until extension is limited to 10 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5261.  

As such, based on its review of the medical evidence, the 
Board finds that a rating in excess of 10 percent under 
Diagnostic Code 5259, or any other applicable code (or 
combination of codes), for the Veteran's right knee 
disability is not warranted.  See 38 C.F.R. §§ 4.7, 4.71a; 
see also  VAOPGCPREC 9-04 (Sept. 17, 2004).  

The pertinent medical evidence is as follows.  Records from 
the Healthcare Foundation show the Veteran had full range of 
motion of the right knee in August 2001 despite some evidence 
of swelling.  He complained of knee pain in December 2001.  
The Veteran underwent a right knee scope in January 2002.  
There was a polyp, which was "nibbled away."  But for 
noting a knee brace and some restriction in standing and 
sitting, which was mainly attributed to the Veteran's back 
disability, there were no further complaints regarding the 
right knee.

Upon VA examination in September 2003, the Veteran complained 
of locking, giving out, and click with flexion.  Physical 
examination showed range of motion between 0 and 120 degrees.  
X-ray of the right knee was unremarkable.  The examiner noted 
the Veteran was status-post debridement and removal of plica 
of the right knee.  

VA outpatient treatment records dated between 2003 and 2007 
are negative for complaints of, or treatment for, the right 
knee.  There was some indication that the Veteran had a 
"slip and fall" in December 2005; however, there was no 
suggestion that it was the result of his right knee 
disability.  

During VA examination in July 2005, the Veteran indicated 
that he took Morphine for right knee pain.  He complained of 
constant pain, but denied falls.  The Veteran indicated that 
the right knee did not interfere with daily activities.  
Physical examination showed the Veteran had full range of 
motion of the right knee, with complaints of pain beginning 
at 100 degrees.  The knee was stable in his medial, lateral, 
and anterior/posterior cruciate ligaments.  The medial and 
lateral menisci were also stable.  The x-ray was negative.  
The examiner noted that there was a moderate degree of 
limitation of joint function secondary to pain, but not due 
to fatigue, weakness, or lack of endurance.  

Upon consideration of the evidence, the Board finds that the 
objective evidence does not support an evaluation in excess 
of 10 percent for the right knee.  The Veteran's chief right 
knee symptoms are pain.  While the Veteran reported some 
complaints that his knee "gives out" occasionally, this was 
not supported by the evidence of record.  Furthermore, 
testing did not reveal any objective findings of laxity or 
instability.   

The chief manifestation of the disability is pain without any 
current loss of range of motion.  As previously noted, 
limitation of motion is rated under the provisions of 
Diagnostic Codes 5260 and 5261, for rating limitation of 
flexion and extension of the knee.  Review of the findings 
discussed above reveals that at its worst, as reported in 
September 2003, flexion in the Veteran's right knee was only 
limited to 120 degrees, with pain beginning at 100 degrees.  
Extension has been repeatedly found to be full at 0 degrees.  
In short, the objective findings as to the Veteran's loss in 
full range of motion of the right knee, even at their worst, 
were not so severe to even meet the criteria established for 
a noncompensable rating under the codes for rating limitation 
of motion despite being termed "moderate" by the examiner.    

The Board has also considered the findings of the 2005 VA 
examiner that pain created a moderate degree of limitation of 
joint function to determine whether a higher rating is 
warranted; however, there was no additional loss of range of 
motion and no evidence of fatigue, weakness, or lack of 
endurance.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  
Vet. App. at 206-7.  Despite findings that pain began at 100 
degrees in 2005, this would still not meet the criteria for 
even a compensable rating under Diagnostic Code 5260 as 
flexion would not be limited to 45 degrees.  See 38 C.F.R. § 
4.71a.  

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 10 
percent rating for status post, right knee meniscal tear, 
which has been assigned.  See Hart, supra.  Should the 
Veteran's disability picture change in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1.  

Finally, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; 
Gilbert, 1 Vet. App. at 55-57.   

D.  Extraschedular Rating

In reaching this decision, the Board has considered the issue 
of whether any of the Veteran's service-connected 
disabilities, either alone or together, presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  The Board finds that the objective 
evidence does not support a finding that any of his service-
connected conditions interfere markedly with employment.  
There is nothing in the record to distinguish his case from 
the cases of numerous other veterans who are subject to the 
schedular rating criteria for the same disabilities.  The 
Veteran is unemployed, the reason for which has not been 
objectively demonstrated, and there is no evidence revealing 
frequent periods of hospitalization.    

Moreover, the schedular criteria, in general, are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
assigned ratings adequately compensate the Veteran for the 
nature and extent of severity of his disabilities.  
Therefore, in the absence of exceptional factors, the Board 
finds that the criteria for submission for consideration of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  



ORDER

Prior to June 12, 2002, a 20 percent rating for lumbar disc 
disease is granted, subject to the controlling regulations 
governing monetary awards.

From June 12, 2002, a rating in excess of 20 percent for 
lumbar disc disease is denied.

A rating in excess of 30 percent for cluster headaches is 
denied.

A rating in excess of 10 percent for right knee meniscus tear 
with surgery is denied.


____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


